Title: To Thomas Jefferson from John Hylton, 13 April 1792
From: Hylton, John
To: Jefferson, Thomas


          
            Dear Sir
            Richmond April the 13th. 1792.
          
          Being Inform’d that you are desirous to employ a Man to super intend your estate in this State, has promp me to write you a few Lines by my Friend Mr. Hylton acquainting you that I wou’d most chearfully undertake the management of your Business, on such terms as wou’d in all probability promote to your Interest. From the view that I have taken of Monticello and Shadwell, I am confident that there might be great Crops of wheat and all kinds of small grain made, to the greatest advantage which would improve those plantations in a few years by care and the greatest attention being paid to the moad of Farming altogether, which is my greatest Ambition to pursue. My anxiety is exceeding great to have it in my power to cultivate rich Soil, that I might be paid for the fatigues of mind which would always hang on my Spirits cou’d I not succeede in makeing great Crops so as to contribute to the Interest and satisfaction of those who should employ me. The Frounds of fortune hitherto by my haveing to favourable an opinion of mankind has injured me greatly respecting my Circumstances therefore being possess’d with a growing Family, and with these ties of Nature I am promp to fall on this moad to endeavour with every exertion in my power to make a living. If Providence spares me my Health, Industry and economy shall not be wanting on my part, to fulfill and accomplish any engagement that would determinate  to your interest and welfare. A few Lines wou’d contribute to the satisfaction of, Yr. Sincere Friend & hle. obt. Servt.,
          
            Jno. Hylton.
          
        